Case 1:18-cv-13363-GCS-PTM ECF No. 15 filed 03/14/19          PageID.97    Page 1 of 1




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


RUSSELL S. SMITH,

        Plaintiff,

v.                                              1:18-cv-13363-GCS-PTM

CADILLAC ACCOUNTS
RECEIVABLE MANAGEMENT,
INC.,

        Defendant.


                       ORDER GRANTING UNOPPOSED
                     MOTION TO STAY ALL DEADLINES [14]

      Plaintiff, CADILLAC ACCOUNTS RECEIVABLE MANAGEMENT, INC.,

having filed with this Court his Unopposed Motion to Stay All Deadlines and the

Court having reviewed same, hereby ORDERED.

1. This case is stayed until a ruling is made on Plaintiff’s Motion for Leave to File

His File Amended Complaint.



Dated: March 14, 2019


                                              s/George Caram Steeh
                                              U.S. District Court Judge
